DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 was filed before the mailing date of the Non-Final Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except where lined through.
No concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the following references which are not in English language has been provided: CN 101389466, CN 101970347, DE 102012023688, and DE 102013202204.
No legible copy of the following cited foreign patent document has been submitted: CN 1774488, CN 102123837, EP 1356152, EP 2720676, and EP 3830211. It is important to note that for all of said listed foreign patent documents, a concise explanation of the relevance of said references have been provided but a legible copy of the original foreign document has not been provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-18 of U.S. Patent No. 10,668,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the cumulative limitations of claims 1, 14-16 of the cited patent read on the claimed language of claim 1; claim 1 of the cited patent claims a coated abrasive articles comprising a backing, an adhesive layer disposed in a discontinuous distribution on at least a portion of the backing, wherein the discontinuous distribution comprises a first plurality of discrete adhesive contact regions, and at least one shaped abrasive particle disposed on a majority of each of the discrete adhesive contact regions, and wherein the first plurality of discrete adhesive contact regions comprise a predetermined two-dimensional shape as viewed from above, and claim 14 of the cited patent claims a second plurality of discrete adhesive contact regions comprising a predetermined two-dimensional shape as viewed from above, and claim 16 of the cited patent claims wherein the predetermined two-dimensional shape is the same or different than the shape of the first plurality. The remaining claims of the cited patent claim the limitations of the dependent claims of the present Application under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0126098 to Eilers et al. (hereinafter Eilers) submitted in the IDS filed on 01/12/2022.

With respect to claim 1, Eilers discloses a coated abrasive article comprising a backing, having a discontinuous distribution of pattern of features onto the backing, wherein the features are attached to the backing through an adhesive (Throughout the reference, also Figures). The two dimensional pattern shape could be hexagonal or other shapes such as polygonal, triangular, squares, rhombuses and the like ([0041]- [0042]). Each feature comprises a number of abrasive particles, which according to Figures are shaped abrasive particles; nevertheless, and assuming arguendo, any particle has a shape. Therefore, even disregarding the shaped abrasive particles shown in Figures, the reference is seen to render obvious the claimed “shaped abrasive particles”. 
As shown and taught by the reference, the base of each shaped abrasive particle corresponds to the base of the each feature; the base is considered as one dimension. Also, it should be noted that features which are attached onto a backing, are taken to render the claimed adhesive contact regions obvious (see Figures). The statement in Eilers stating all of the features on the backing “need not” be “discrete” ([0034]) clearly renders it obvious that, at least, in one embodiment, the features are discrete. Additionally, in paragraph [0043], the reference clearly discloses having an array of discrete features. Thus, the reference renders discrete adhesive contact regions obvious.
Eilers discloses some two-dimensional patterns such as hexagonal pattern as well as polygonal, and other patterns ([0041]-[0042]). The reference, additionally, discloses that other coating patterns are also possible wherein some of such coating patterns offer “particular advantages” over others (end of [0041]). Thus, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains to have considered utilizing more than one pattern of features onto the backing considering the fact that since each pattern would impart certain advantages, a suitable combination of more than one pattern would inevitably add to the advantages obtained from the coated abrasive. Furthermore, it is important to note that according to MPEP 2144.06 (I) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
	Thus, it is well within the scope of a skilled artisan, based on the teachings of Eilers, to have two different patterns of features, reading on the claimed first and second pluralities of contact regions, wherein when viewed from the above, the two are different from one another. 

With respect to claim 4, Eilers discloses two-dimensional hexagonal coating pattern as well as other patterns such as polygonal, triangular, squares, rhombuses and the like ([0041]-[0042]). Considering the fact that Eilers discloses patterns such as hexagonal, polygonal, triangular, squares, and more, it is expected of a suitable combination of more than one pattern to include two of such disclosed patterns. However, it is also important to note that Eilers is open to the use of other patterns ([0041]). As noted above, Eilers renders the presence and use of two patterns of features, i.e. two sets of contact regions, and therefore, it would be within the scope of a skilled artisan that the two-dimensional shape for each of these two sets is expected to be selected from patterns such as polygonal, triangular, squares, rhombuses and the like.

With respect to claim 6, Eilers discloses that the diameter of features having a circular shape is between 0.1-1.5 mm ([0033]). Using this range, the area of features is calculated and found to have overlapping with the claimed range of 0.1 mm2 to 10 cm2. For the diameter of 1.5 mm, the area is calculated to be 0.0176625 cm2. According to MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 7-9, Eilers discloses that increasing the abrasive coverage on the backing, provides greater cutting area between the abrasive particles and the workpiece; on the other hand, decreasing the abrasive coverage, increases the uncoated areas, which in turn provides greater space to clear dues and debris and help prevent undesirable loading during an abrading operation ([0045]). It should be noted that by stating abrasive coverage, the reference is referring to the features on the backing. Therefore, based on the disclosure of the reference, there is a correlation on the effect of increasing or reducing spacing between the adjacent features, i.e. claimed adhesive contact regions. Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to have obtained the optimum or workable range of the spacing distance between adjacent features to be within, or at least, having overlapping with the claimed range of 0.5(I) to 10(I) where (I) is the shaped abrasive particle length or to be within, or at least, having overlapping with the claimed range of 0.2 mm to 4.0 mm, or to be within, or at least, having overlapping with the claimed range of 1.1(w) to 10(w) where (w) is the width of the shaped abrasive particle motivated by the fact that increasing this spacing distance, even at longitudinal direction, has advantages such as providing greater space to clear the dust and debris and decreasing this spacing comes with the advantage of increasing the area for the features, which in turn increase the abrasive area, and thus increases the cutting area, as all detailed out by the reference. Thus, with the aim of optimizing the cutting performance and characteristics of the final abrasive article, it would be well within the scope of a skilled artisan to have obtained a value or range, which would have at least overlapping with the claimed ones, motivated by the fact that decreasing or increasing the spacing, both have certain advantages, and therefore, based on the end use application, it would be well within the scope of a skilled artisan to have modified this spacing to obtain the optimum result from the abrasive article based on the end use application and desired cutting performance or the need to remove and clear dust and debris. According to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 10, Eilers discloses that the features, assuming having circular shape, have a diameter of about 0.1 mm to about 1.5 mm ([0033]), and the reference, also, discloses that the particle size of abrasive particles can be within the range of about 1 to about 1300 microns ([0058]). Using the diameter of the features, the feature area can be calculated, and it is obvious to see that based on the particle size range, there would be an overlapping between the number of abrasive particles per cm2 of the reference and the claimed range especially considering that the size of the particles can be within the range of 1-1300 microns.

With respect to claim 11, it is to be noted that the number of abrasive particles correlate to the weight of the particles; the higher the number of particles, the higher the weight of the overall abrasive particles. Furthermore, it should be noted that the number of features onto a backing depends on the end use application and the intended cutting efficiency; the more the number of features, the smaller the uncoated areas or gaps which helps clear dust and debris during the polishing operation. At the same time, the higher the number of features, the higher the number of abrasive particles, and thus, the greater the cutting area. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have controlled the weight of the abrasive particles to fall within the claimed range or at least have overlapping with the claimed range, which would imply to control the number of abrasive particles and in effect, the number of the features onto the backing with the aim of optimizing the performance of an abrasive article for the workpiece intended to be polished and the effectiveness of the polishing operation. It should, also, be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Additionally, based on MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 12, Eilers discloses an average size of about 1 to about 1300 micrometers for the abrasive particles ([0058]).

With respect to claim 13, as noted above, Eilers discloses that the thickness of the make coat has a substantial effect on the cut and finish performance of the abrasive article ([0048]). Also, Eilers discloses that the abrasive particles have a size ranging from about 5 to about 1350 grams/m? ([0058]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to have obtained the optimum and workable range for the ratio of the make eight to the grain weight, to have at least an overlapping with the claimed range of 1:1 to 1:40, motivated by the fact that the thicker the make coat, the more material of make coat has been used, and the fact that the thickness of the make coat affects the cut and finish performance of the final abrasive article, also the fact that the abrasive grains can be used in a range of about 5 to about 1350 grams/m2. Thus, it would be well within the scope of a skilled artisan, depending on the desired end product and the performance characteristic intended of it, to obtain a ratio of the make weight to the grain weight having at least an overlapping with the claimed one. According to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 14, according to Eilers, there are gaps or channels between the features, wherein such gaps or channels are uncoated and have no shaped abrasive particles (Figures and [0045]). Additionally, such channels are taken to separate not only the features, but as a result, each plurality of shaped abrasive particles from other pluralities of shaped abrasive particles.

With respect to claim 15, as seen from the Figures, the abrasive particles are placed onto each feature, especially the center part of each feature, in an upright orientation, i.e. 90 degrees tilt angle, and, on the side of each feature, in a side orientation of 45 degrees. Thus, all the particles have a predetermined side orientation having a tilt angle of at least 45 degrees. 

With respect to claim 16, as seen from the Figures, the at least one shaped abrasive particles have a predetermined orientations. Although figures such as Figure 3 is a side view of the patterns containing shaped abrasive particles, it is reasonable to envision that when viewed from the above, the patterns of features shown in Figure 3 clearly follow, at least, a predetermined lateral or longitudinal orientation or both. It is also noted that Figures such as Figures 2a and 2B show a predetermined lateral orientation if not a predetermined lateral and rotational orientation of the patters of features. 

With respect to claim 17, based on the Figures such as Figure 3, it is expected that greater majority, such as 80% of the tips shaped abrasive particles to be upright. 

With respect to claim 18, a closer review of Figure 2a would reveal the fact that the distribution of the patters of features, or contact regions, is, at least, a controlled non-uniform pattern (Figure 2a) if not a non-shadowing pattern. 
Moreover, Eilers teaches that the patterns need not to be ordered ([0043]); thus, this is taken to render the claimed “random pattern” obvious. 

With respect to claim 19, Eilers discloses some two-dimensional patterns such as hexagonal pattern as well as polygonal, and other patterns ([0041]-[0042]). The reference, additionally, discloses that other coating patterns are also possible wherein some of such coating patterns offer “particular advantages” over others (end of [0041]). Thus, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains to have considered utilizing more than one pattern of features, such as three patterns of features, onto the backing considering the fact that since each pattern would impart certain advantages, a suitable combination of more than one pattern would inevitably add to the advantages obtained from the coated abrasive. Furthermore, it is important to note that according to MPEP 2144.06 (I) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Thus, it is well within the scope of a skilled artisan, based on the teachings of Eilers, to have three different patterns of features, reading on the claimed first, second, and third pluralities of contact regions, wherein when viewed from the above, the two are different from one another.

With respect to claim 20, Eilers discloses two-dimensional hexagonal coating pattern as well as other patterns such as polygonal, triangular, squares, rhombuses and the like ([0041]-[0042]). Considering the fact that Eilers discloses patterns such as hexagonal, polygonal, triangular, squares, and more, it is expected of a suitable combination of more than one pattern, such as three of such patterns of features. However, it is also important to note that Eilers is open to the use of other patterns ([0041]). As noted above, Eilers renders the presence and use of three patterns of features, i.e. three sets of contact regions, and therefore, it would be within the scope of a skilled artisan that the two-dimensional shape for each of these three sets is expected to be selected from patterns such as polygonal, triangular, squares, rhombuses and the like.

Allowable Subject Matter
Claims 2, 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art do not disclose or suggest the cumulative limitations of claims 1 and 2, wherein in the coated abrasive article of claim 1, the first contact region comprises “a length, a width, or a combination thereof that substantially corresponds to a dimension of the at least one abrasive particle”. Additionally, the prior art do not disclose or suggest the cumulative limitations of claims 1 and 3, wherein in the coated abrasive article of claim 1, “the second contact region comprises a length, a width, or a combination thereof that substantially corresponds to a dimension of the at least one abrasive particles”. Finally, the prior art do not disclose or suggest the cumulative limitations of claims 1 and 5, wherein in the abrasive article of claim 1, “one shaped abrasive particle is disposed on the contact regions”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731